Citation Nr: 0509143	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  03-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for status post 
laceration of the left hand, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.   

4.  Entitlement to an increased evaluation for right ear 
hearing loss, currently evaluated as 10 percent disabling.
 
5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  
 
6.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as noncompensable.  

7.  Entitlement to an increased evaluation for status post 
excision of malignant melanoma, currently evaluated as 
noncompensable.

8.  Entitlement to an increased evaluation for a right hip 
contusion, currently evaluated as noncompensable.   

9.  Entitlement to service connection for high cholesterol.

10.  Entitlement to service connection for coccyx discomfort.

11.  Entitlement to service connection for bilateral knee 
strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1960 to August 1966 
and from December 1979 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of entitlement to an increased evaluation for a 
cervical spine condition, an increased evaluation for 
allergic rhinitis, an increased evaluation for status post 
excision of malignant melanoma, and entitlement to service 
connection for a bilateral knee condition are addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran's laceration of the left hand (nondominant 
hand) is manifested by minimal limitation of motion of the 
fingers of the left hand and reduced grip strength, without 
evidence of ankylosis of the wrist.

2.  The veteran's carpal tunnel syndrome of the right upper 
extremity does not show symptoms consistent with more than 
mild incomplete paralysis of the median nerve.  

3.  The veteran has level I hearing in his right ear.  

4.  The veteran's hypertensive vascular disease is manifested 
by diastolic pressure predominantly less than 110 and 
systolic pressure predominantly less than 200.

5.  The veteran's right hip contusion is manifested by 
flexion from zero to 125 degrees, extension from zero to 30 
degrees, adduction from zero to 25 degrees, abduction from 
zero to 45 degrees, external rotation from zero to 60 
degrees, and internal rotation from zero to 40 degrees; there 
was no pain, fatigue, weakness, lack of endurance, or 
incoordination upon physical examination.    

6.  High cholesterol is not a disability resulting from 
disease or injury during active service.

7.  The veteran does not currently have a coccyx disability.    




CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent for status post 
laceration of the left hand is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5308 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a, Diagnostic Code 8515 (2004).

3.  The criteria for an increased evaluation for service-
connected hearing loss, right ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2004).  

4.  The criteria for a disability evaluation in excess of 10 
percent for hypertensive vascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2004).

5.  The criteria for a compensable rating for a right hip 
contusion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5251, 5252, 
5253 (2004).  

6.  High cholesterol is not a disease, disability, or injury 
for which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

7.  A coccyx disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Such is the case here.

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. 38 C.F.R. § 4.21 (2004).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.    

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) in 
coordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the ankle and knee are 
considered major joints.  38 C.F.R. § 4.45 (2004).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

				A.  Left Hand 

The service medical records (SMR's) show that the veteran 
suffered a left hand laceration in February 2000, 
specifically over the second and third extensor tendons.  
SMR's further note that the veteran underwent left hand 
extensor tendon repair in March 2000.    

It was stated in the September 2001 VA examination report 
that the veteran's hand strength was abnormal on the left and 
he could not make a tight fist with the left hand.  The tips 
of the fingers did not quite approximate the median 
transverse fold of the palm on the left.  He could tie 
shoelaces, fasten buttons, pick up a piece of paper and tear 
it with the affected hand and pick up a pin and grasp it 
tightly, but all with difficulty using the left hand, and 
without using the right hand.  Examination of the thumb was 
normal; radial abduction was 0 degrees to 70 degrees, palmar 
abduction was 0 degrees to 70 degrees, and metacarpal 
phalangeal joint (MP) flexion and interphalangeal (IP) 
flexion was 0 degrees to 60 degrees.  Examination of the left 
index finger showed distal interphalangeal (DIP) range of 
motion of 0 degrees to 54 degrees, proximal interphalangeal 
(PIP) range of motion 0 degrees to 84 degrees, and MP range 
of motion of 0 degrees to 68 degrees.  The left middle finger 
showed DIP range of motion of 0 degrees to 42 degrees, PIP 
range of motion of 0 degrees to 62 degrees, and MP range of 
motion of 0 degrees to 46 degrees.  Left ring finger showed 
DIP range of motion of 0 degrees to 44 degrees, PIP range of 
motion of 0 degrees to 64 degrees, and MP range of motion of 
0 degrees to 48 degrees.  Left little finger showed DIP range 
of motion of 0 degrees to 50 degrees, PIP range of motion of 
0 degrees to 54 degrees, and MP range of motion of 0 degrees 
to 48 degrees.  Examination of both wrists was noted to be 
normal.  There was no heat, redness, swelling, effusion, 
drainage, abnormal movement, instability, or weakness.  
Dorsiflexion was 0 degrees to 70 degrees, palmar flexion was 
0 degrees to 80 degrees, radial abduction was 0 degrees to 20 
degrees, and ulna deviation was 0 degrees to 45 degrees.  
There was no pain, fatigue, weakness, lack of endurance, or 
incoordination.  Left hand X-ray was noted to be normal and 
left wrist X-ray was reported to show small cysts in the 
navicular bone, likely idiopathic.  It was otherwise 
negative.  The diagnosis was status-post laceration left hand 
with residuals of decreased range of motion of fingers of the 
left hand.  

The veteran's service-connected left hand disability has been 
rated under Diagnostic Code (DC) 5308.  DC 5308 pertains to 
the muscles affecting the function of the wrist, fingers, and 
thumb.  See 38 C.F.R. § 4.73.  It was noted in the September 
2001 VA examination report that the veteran is right-hand 
dominant.  DC 5308 provides that impairment of Muscle Group 
VIII of the nondominant upper extremity warrants a 
noncompensable rating if it is slight, a 10 percent rating if 
it is moderate, and a 20 percent rating if it is either 
moderately severe or severe.  Thus, the veteran is at the 
schedular maximum rating under DC 5308, as 20 percent is the 
highest rating under DC 5308 for the nondominant upper 
extremity.  Muscle Group VIII consists of the muscles arising 
mainly from the external condyle of the humerus (the 
extensors of the carpus, the fingers and the thumb, and the 
supinator).  It controls the functions of wrist, finger and 
thumb extension and abduction of the thumb. 

Alternatively, limitation of motion of the major or minor 
wrist with dorsiflexion less than 15 degrees or with palmar 
flexion limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm.  In any other position, except favorable, a 30 
percent rating is assigned for the minor arm.  Finally, 
unfavorable ankylosis in any degrees of palmar flexion, or 
with ulnar or radial deviation, is assigned a 40 percent 
rating for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  With no complaint from the veteran or medical showing 
of any partial or complete ankylosis of the wrist, Diagnostic 
Codes 5214 and 5215 are not for application.  (The Board 
notes that during the course of this appeal the regulations 
pertaining to ankylosis and limitation of motion of the hands 
were amended, effective August 26, 2002, however, Diagnostic 
Codes 5214 and 5215 remained the same).  A higher rating is 
not available under any other diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).      

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for his left hand disability.  

The Court has held when the maximum evaluation has been 
assigned under a limitation of motion diagnostic code, an 
increase based upon complaints of pain is not appropriate.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, in light of 
the fact that the veteran's laceration of the left hand is at 
the schedular maximum for a nondominant upper extremity under 
DC 5308, and in the absence of ankylosis, there is no basis 
on which a higher evaluation may be assigned.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.  

			B.  Right Carpal Tunnel Syndrome

The veteran is claiming an increased evaluation for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.  

It was stated in the September 2001 VA examination report 
that the dominant hand of the veteran was the right hand.  It 
was stated that the veteran complained of tingling and 
numbness of both hands, in all the fingers, and the palms.  
The veteran reported further that he sometimes had difficulty 
lifting objects, such as books and tools.  He stated that 
writing and driving worsened his symptoms, and that he had 
these symptoms on a daily basis.  Examination of both wrists 
was noted to be normal.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.  Dorsiflexion was 0 degrees to 70 degrees, 
palmar flexion was 0 degrees to 80 degrees, radial abduction 
was 0 degrees to 20 degrees, and ulna deviation was 0 degrees 
to 45 degrees.  There was no pain, fatigue, weakness, lack of 
endurance, or incoordination.  After listing the range of 
motion of each digit of the left hand, the examiner stated 
that range of motion of the remaining digits was 0 degrees to 
90 degrees on DIP flexion, 0 degrees to 100 degrees on PIP 
flexion, and 0 degrees to90 degrees on MP flexion.  Right 
wrist X-rays were reported to show two small, tiny, cysts in 
the navicular, nonspecific in etiology.  Findings were 
negative otherwise.  Neurological examination of the upper 
and lower extremities was within normal limits.  Sensation to 
touch and pin prick was normal.  Reflexes were normal and 
motor function and muscle power was normal.  No muscle 
atrophy was noted.  Phalen's signs were absent on both sides.  
Tinel's signs were also absent on both sides.  Nerve 
Conduction Velocity study of the bilateral upper extremities 
showed slowing of the right median nerve distal latency, 
consistent with carpal tunnel syndrome involving the right 
median nerve.  The diagnosis was right carpal tunnel syndrome 
with idiopathic bilateral small cysts of the navicular.  

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. § 
4.124.

The veteran contends that his carpal tunnel syndrome of the 
right upper extremity is more severe than presently 
evaluated.  Thus, he contends that an evaluation in excess of 
the 10 percent presently assigned for this disability is 
warranted.  After a review of the evidence, the Board finds 
that the preponderance of the evidence is against the claim, 
as the criteria for an evaluation in excess of 10 percent are 
not met.  

The veteran's carpal tunnel syndrome has been evaluated 
pursuant to DC 8515.  38 C.F.R. § 4.124a.  The evidence 
indicates that the veteran is right hand dominant; therefore, 
his carpal tunnel syndrome of the right upper extremity will 
be evaluated under the "major" ratings listed under the 
Schedule, as appropriate.  Under the criteria of DC 8515, a 
10 percent rating is warranted where there is mild incomplete 
paralysis of the median nerve.  A 30 percent disability 
rating contemplates moderate incomplete paralysis of the 
median nerve.  A rating of 50 percent is warranted when the 
evidence shows that there is severe incomplete paralysis of 
the median nerve group (major extremity).  A 70 percent 
rating is warranted for complete paralysis of the median 
nerve of the major extremity; the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  See 38 C.F.R. § 
4.124a.
   
Based on the foregoing, the Board finds that the record does 
not establish the presence of moderate incomplete paralysis 
of the median nerve which warrants an evaluation in excess of 
10 percent under DC 8515.  There was no evidence of 
ankylosis, atrophy or a limitation of motion in the right 
upper extremity.  Additionally, sensation to touch and pin 
prick was noted to be normal.  Finally, reflexes were normal 
and motor function and muscle power was normal.  Thus, the 
Board finds that the evidence does not show symptoms 
consistent with more than mild incomplete paralysis of the 
median nerve of the right upper extremity at any time since 
the effective date of the grant of service connection.  
Accordingly, his claim must be denied.  

The claims folder is entirely devoid of any evidence 
indicating that the veteran's service-connected carpal tunnel 
syndrome, right (dominant hand), has affected any nerves 
other than the median nerve to a degree warranting an 
evaluation in excess of 10 percent.  Therefore, a rating in 
excess of 10 percent is not warranted under any other 
diagnostic code.  

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.  

				C.  Right Ear Hearing Loss

The veteran asserts that he is entitled to an increased 
evaluation for his hearing loss, right ear.  The Board 
observes that in evaluating service-connected hearing 
impairment disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.85(h), Table VI or VIa and Table VII (2004).  Table VI 
correlates the average puretone threshold, measured in 
decibels (the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech (based one use of the Maryland CNC word list to 
determine speech discrimination), providing a Roman numeral 
to represent the correlation.  Each Roman numeral corresponds 
to a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  If the veteran cannot 
accomplish the speech discrimination because of a language 
impediment or certain other exceptional characteristics of 
his or her hearing, see 38 C.F.R. § 4.86 (2004), table VIa is 
used, producing a roman numeral based on puretone threshold 
only.  The table is applied separately for each ear to derive 
the values used in Table VII.  Table VII prescribes the 
disability rating based on the relationship between the 
values for each ear derived from Table VI or VIa.  See 
38 C.F.R. § 4.85 (2004).

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The veteran's retirement examination report listed pure tone 
thresholds, in decibels, as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
35
25
40
50
50
LEFT
5
5
10
40
45
 
The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz was 41 decibels in the right ear.  A controlled speech 
discrimination test (Maryland CNC) was not conducted and the 
examiner did not certify that use of speech discrimination 
test was not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  The Board 
notes that, under 38 C.F.R. § 4.85(a), an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  

A September 2001 VA audiological examination report, the only 
post-service audiological examination report, listed pure 
tone thresholds, in decibels, as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
45
45
45
60
75
LEFT
5
10
10
40
55
  

The average puretone threshold at 1000, 2000, 3000, and 4000 
Hertz was 56 decibels in the right ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear.  

Service connection is currently in effect for only the right 
ear.  According to the regulations, if impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation, from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation of 
I.  38 C.F.R. § 4.85(f) (2004).  

The above findings correspond to level I hearing in the right 
ear.  As such, an increased evaluation is not warranted.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  
      
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



				D.  Hypertension

The veteran's hypertension is currently evaluated as 10 
percent disabling under DC 7101.

The veteran's retirement examination report listed his blood 
pressure in the sitting position as 136/86.

In a September 2001 VA examination report (conducted by QTC 
Medical Services) the veteran's blood pressure was listed as 
142/68 sitting, 158/80 standing, and 148/84 supine.  

The veteran's current 10 percent evaluation under Diagnostic 
Code 7101 contemplates diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more; or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  The next higher rating, 20 
percent, is warranted where diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.	

Neither, the veteran's retirement examination report, nor the 
September 2001 VA examination report record a single instance 
where diastolic pressure was 110 or more or systolic pressure 
was 200 or more.  There is also no lay report of blood 
pressure readings meeting or exceeding these measurements of 
diastolic and systolic pressure.  The Board must find, 
therefore, that the preponderance of the evidence establishes 
that the veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressures 
predominantly less than 200.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b) (West 2002).  The claim of entitlement to an 
evaluation in excess of 10 percent for hypertension, 
therefore, is denied.  



				E.  Right Hip

The veteran is seeking an increased evaluation for a right 
hip contusion, currently evaluated as noncompensable.  

The veteran's retirement examination report listed a 
diagnosis of hip pain-"arthritis".  

In the September 2001 VA examination report it was stated 
that the right hip showed some tenderness to deep palpation, 
otherwise normal.  The left hip was noted to be normal.  
Right hip X-ray was negative.  There was no heat, redness, 
swelling, effusion, drainage, abnormal movement, instability, 
or weakness.   Flexion was 0 degrees to 125 degrees.  
Extension was 0 degrees to 30 degrees.  Adduction was 0 
degrees to 25 degrees and abduction was 0 degrees to 45 
degrees.  External rotation was 0 degrees to 60 degrees and 
internal rotation was 0 degrees to 40 degrees on both sides.  
There was no pain, fatigue, weakness, lack of endurance, or 
incoordination.  

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5255.  

The standard range of motion of the hip is from zero degrees 
of extension to 125 degrees of flexion; normal abduction of 
the hip is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for an increased evaluation for a 
right hip contusion.  The evidence of record does not show 
that the veteran's right hip contusion has warranted a 
compensable evaluation at any time during the appeal period.  
Accordingly, the claim must be denied.  Such is the case even 
when the effects of pain are considered, such as assuming 
that motion of the joint is limited to the point where pain 
begins, and taking into account the effects of pain on use of 
the joint.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).   
  
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				II.  Service Connection

The veteran is claiming entitlement to service connection for 
high cholesterol and service connection for coccyx 
discomfort.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

				A.  High Cholesterol

High cholesterol, or hypercholesterolemia, is, by definition, 
an abnormally high level of cholesterol in the blood.  
Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  
It is not a disease or injury, and thus cannot be a 
disability for purposes of VA compensation.  An award of 
service connection is therefore not justified.  The Board 
finds support for this conclusion in a decision of the Court, 
which interpreted the requirement of current disability thus: 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As the law, rather than the evidence, is dispositive in this 
case, the claim must therefore be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
claim of service connection for high cholesterol is denied.

				B.  Coccyx				

The September 2001 VA examination report (conducted by QTC 
Medical Services) stated that "[f]or the veteran's claimed 
condition coccyx discomfort, there is no pathology to render 
a diagnosis."  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he has a coccyx disability.  The veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent 
evidence of current disability, the claimed condition cannot 
be service-connected.    

Furthermore, VA is not required to obtain a medical opinion 
in this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current coccyx disability.  Concomitantly, no causal 
connection between a coccyx disability and his period of 
military service has been demonstrated.  
    
The Board has considered the veteran's assertions in support 
of his argument that he has a coccyx disability that should 
be service-connected.  His statements are not competent 
evidence of a diagnosis, nor are they competent evidence of a 
nexus between the claimed condition and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					III.  VCAA			

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2001 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection.  The 
letter further informed the veteran what evidence or 
information VA needed from him.  Finally, the veteran was 
requested to complete an enclosed VA Form 21-4142 so that VA 
could request records from the veteran's private medical 
providers.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The August 2001 letter informed the veteran that VA would 
make reasonable efforts to help him get such things as 
medical records, employment records, or records from other 
federal agencies.  In this regard, the letter informed the 
veteran that VA had obtained his service medical records.  
The letter also stated that VA would assist him by providing 
a medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.  

In addition, the July 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the July 
2003 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the VCAA notice, combined with the July 2003 SOC, 
clearly complies with the section 5103 content requirements, 
to include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-
2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board also notes that an additional VCAA letter was not 
required to be sent with regard to the veteran's appeals of 
his initial evaluations.  See VAOPGCPREC 8-2003 [if, in 
response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased evaluation for a left hand disability is denied.  

An increased evaluation for right carpal tunnel syndrome is 
denied.  

An increased evaluation for right ear hearing loss is denied.  

An increased evaluation for hypertension is denied.  

An increased, compensable, evaluation for a right hip 
contusion is denied.  

Service connection for high cholesterol is denied.

Service connection for a coccyx disability is denied.  


REMAND

The Board initially notes that VA has amended its Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, by revising that 
portion of the Musculoskeletal System that addresses 
disabilities of the spine.  Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51454-51458 (2003) (to be codified at 
38 C.F.R. Part 4).  The effective date of this amendment is 
September 26, 2003.  The veteran has not been informed of 
these changes, nor has he been afforded a VA examination 
which has considered his service-connected cervical spine 
disability under the above-referenced new regulations.       

The Board further notes that revisions to the criteria for 
evaluating diseases of the skin became effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran has not been informed of these changes, nor has he 
been afforded a VA examination which has considered his 
service-connected status post excision of malignant melanoma 
under the above-referenced new regulations.       

The September 2001 VA examination report is silent as to the 
veteran's allergic rhinitis.  Thus, there is no post-service 
medical evidence of record assessing the nature and severity 
of the veteran's condition.  As such, a VA examination must 
be scheduled in order to ascertain the current nature and 
severity of the veteran's service-connected allergic 
rhinitis.  

The veteran's retirement examination report listed knee pain 
in the summary of defects and diagnoses, but did not provide 
a specific diagnosis.  In the September 2001 VA examination 
report (conducted by QTC Medical Services), the examiner 
stated that examination of the knees was within normal 
limits, noting that there was no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness.  Flexion was 0 degrees to 120 degrees on the left 
and 0 degrees to 125 degrees on the right; extension was 0 
degrees on both sides.  Drawer and McMurray's tests were 
normal on both knees and there was no pain, fatigue, 
weakness, lack of endurance, or incoordination.  There were 
no constitutional signs of arthritis.  Despite the foregoing 
findings upon physical examination, the examiner stated 
"[f]or the veteran's claimed condition arthritis bilateral 
knees, the diagnosis is bilateral knee strain."  Given this 
inconsistency, the Board has determined that the veteran 
should be afforded another VA examination in order to 
ascertain whether he currently suffers from a bilateral knee 
disability.  The examiner must review the veteran's claims 
folder in conjunction with the examination.  In this regard, 
it appears as though the claims folder was not reviewed in 
conjunction with the September 2001 examination.        

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should schedule the veteran 
for a VA examination in order to 
ascertain the nature and severity of his 
service-connected cervical spine 
disability.  The examiners should perform 
all tests and studies deemed necessary 
for an accurate assessment under both the 
old and new spine rating criteria.  All 
signs and symptoms of his cervical spine 
disability should be described in detail.  
Furthermore, in addition to addressing 
range of motion, the examiner is 
requested to specifically address the 
extent, if any, of functional loss due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible such findings should be 
portrayed in terms of degrees of 
additional loss of motion.  The claims 
folder and a copy of this remand must be 
made available to the examiners prior to 
the examination for review.  Such review 
should be indicated on the examination 
report.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
			  
2.  The RO must schedule the veteran for 
an examination of his allergic rhinitis.  
All necessary tests should be conducted. 
The examiner should identify all 
residuals attributable to the veteran's 
service-connected allergic rhinitis.  The 
examiner should specifically state 
whether there are polyps.  Furthermore, 
the examiner should state to what extent 
there is obstruction of nasal passages, 
specifically commenting on whether there 
is greater than 50 percent obstruction of 
nasal passage on both sides or complete 
obstruction on one side.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should also schedule the 
veteran for a VA dermatological 
examination in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
status post excision of malignant 
melanoma.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and probable 
etiology of any bilateral knee condition.  
The examiner is to render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current bilateral knee condition was 
either initially manifested during 
military service or was otherwise related 
to his military service.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

5.  The RO should then readjudicate the 
claims on appeal with consideration being 
given to both the new and old criteria 
for the spine and skin and, thereafter, 
if the claims on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


